DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/21 has been entered.
 
Response to Amendment
  	Claims 1-7, 9-11 and 20-25 are pending, claims 8 and 15-18 are cancelled, and claims 12-14 and 19 are withdrawn. The amendments to the claims are sufficient to overcome the specification objection as indicated in the last office action. 

Response to Arguments
Applicant's arguments filed 01/19/21 have been fully considered but they are not persuasive.
 	Applicant remarks that the instant invention uses movement of the garment to determine whether to call for help and Koninklijke fails to teach the activity level of the user via garment movements to determining whether to perform a call for further assistance, as recited in claims 1 and 25.
 	On page 8, lines 25-32, Koninklijke teaches the accelerometer sensors (4) detecting user activity via movements of the user’s body (activity level). The activity that the sensors are detecting is the movement of the user’s lungs during breathing which would create movement of the garment. The sensors (4) of Koninklijke measure a user’s respiration rate by detecting movement of the user’s chest/abdomen that would therefore create movement to the garment via inhalation and exhalations during breathing. Therefore, Koninklijke teaches the same sensors (4) having a function of detecting acceleration and further determining activity level of the user via garment and body movements to determine if an alert for help needs to be triggered (see figure 3).
 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7, 20-23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdulaziz (US 8,662,528) in view of Koninklijke (WO/2012146957).

In regard to claim 1, Abdulaziz teaches a garment (protective suit: 10) wearable by a user operating a vehicle in combination with an emergency device to identify a danger situation 
 While Abdulaziz teaches vital sensors (22) on a garment for detecting movements of the garment via movements of the user of the garment (column 3, lines 27-33), whereby user activity level determines whether to perform call for further assistance (column 3, lines 64-67 through column 4, line 1). However, Abdulaziz fails to teach the multiple accelerometer sensors on the belt also being the sensors for detecting movements of the garment via user of the garment.
Koninklijke teaches accelerometer sensors (4; multiple sensors: page 8, lines 25-27) on a garment (belt) that are capable of not only detecting the severity of the fall and determining if a call for assistance is needed (see figure 3 and page 13, lines 4-14), but also, teach the same sensors (4) measuring the users physiological characteristics via the sensors and garment movements and determining to call for assistance of not (figure 3 and page 8, lines 25-27).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the inflatable garment of Abdulaziz with the dual function sensors of Koninklijke, since the inflatable garment of Abdulaziz provided with sensors that not only detect a fall, but also detect a user’s physiological characteristics would provide a garment that 

	In regard to claim 2, the combined references teach the cellular device has a first mode of operation, whereby the cellular device is configured to monitor, for a first prefixed time period after the danger situation has been identified by the electronic processing unit, the data detected by the sensors and to call for further assistance in event that said detected data corresponds to a level of activity lower than a threshold value (Abdulaziz: column 3, lines 64-67 through column 4, lines 1-2 and Koninklijke: see figures 2 and 3).  

	In regard to claim 3, the combined references teach the cellular device has a mode of operation following the first mode, whereby the cellular device is configured to monitor, for a second prefixed time period and after the first prefixed time period is elapsed and no further assistance has been initially called, the data detected by the sensors and to subsequently call for further assistance in event that said detected data corresponds to said level of activity lower than said threshold value (Abdulaziz: column 3, lines 64-67 through column 4, lines 1-2 and Koninklijke: see figures 2 and 3).
 
	In regard to claim 4, the combined references teach wherein the cellular device comprises a cellular phone (Abdulaziz: column 3, lines 50-55).  

	In regard to claim 7, the combined references teach the cellular phone is a smartphone programmed for processing the data detected by the sensors and for deciding whether to call for further assistance (Abdulaziz: smartphone: 36, vital sensors: 22; column 3, lines 27-33 and column 3, lines 64-67 through column 4, lines 1-2)(Koninklijke: see figures 2 and 3).


  
	In regard to claim 21, the combined references teach wherein the supervisor and communication unit comprises a cellular phone accommodated by one of an inner layer or an outer layer of the garment (Abdulaziz: cellular phone 36 is attached to sensor belt 24: figures 1 and 2). 
 
	In regard to claim 22, the combined references teach wherein the inner layer and outer layer are separable (Abdulaziz: sensor belt and suit and capable of separable as desired: column 3, lines 30-33), the outer layer configured for a user so as to be compatibly worn over the inner layer (Abdulaziz: figures 1 and 2).  

	In regard to claim 23, the combined references teach wherein the supervisor and communication unit has wireless connection to one or more of the electronic processing unit and the sensors (Abdulaziz: column 3, lines 50-67 through column 4, lines 1-2).  

In regard to claim 25, Abdulaziz teaches a garment (protective suit: 10) wearable by a user operating a vehicle in combination with an emergency device to identify a danger situation for the user involving operation of the vehicle (column 1, lines 46-54), the garment and emergency device combination comprising: at least one inflatable chamber (18) provided within the garment for moving between a rest condition when in a deflated status and an operating condition when in an inflated status (column 2, lines 66-67 through column 3, lines 15); an inflator device (30) coupled to the at least one inflatable chamber and for inflating the at least one inflatable chamber once the inflator device is triggered (column 3, lines 34-49); sensors (sensors on suit as described in column 1, lines 55-59 and accelerometer sensor on the belt: 
 While Abdulaziz teaches vital sensors (22) on a garment for detecting movements of the garment via user of the garment (column 3, lines 27-33), whereby user activity level determines whether to perform call for further assistance (column 3, lines 64-67 through column 4, line 1). However, Abdulaziz fails to teach the multiple accelerometer sensors on the belt also being the sensors for detecting movements of the garment via user of the garment.
Koninklijke teaches accelerometer sensors (4; multiple sensors: page 8, lines 25-27) on a garment (belt) that are capable of not only detecting the severity of the fall and determining if a call for assistance is needed (see figure 3 and page 13, lines 4-14), but also, teach the same sensors (4) measuring the users physiological characteristics via the sensors and garment movements and determining to call for assistance of not (figure 3 and page 8, lines 25-27).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the inflatable garment of Abdulaziz with the dual function sensors of Koninklijke, since the inflatable garment of Abdulaziz provided with sensors that not only detect a fall, but also detect a user’s physiological characteristics would provide a garment that requires less sensors, since one sensor has dual functions, creating a lighter and less bulky garment.


Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdulaziz (US 8,662,528) and Koninklijke (WO2012/146957) and in further view of Buckman (US 2009/0254003).
	Abdulaziz and Koninklijke teach a garment and emergency device as detailed above in claim 1. However, Abdulaziz and Koninklijke fail to teach the supervisory and communication unit/cellular phone has wired connection to one or more of the electronic processing unit and the 
	In regard to claim 24, Buckman teaches the use of wire and wireless connection of devices and sensors in a garment (paragraph 0172).
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have provided the supervisor and communication/cellular unit of Abdulaziz and Koninklijke to be wired to one or more of the electronic processing unit and the sensors as taught by Buckman, since the cellular phone of Abdulaziz and Koninklijke electronically wired to the processing unit and the sensors would provide a direct and more secure connection of the cell phone to the CPU and sensors.

Claims 5, 6 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdulaziz (US 8,662,528) and Koninklijke and in further view of Spencer (US 2008/0256687).
	Abdulaziz and Koninklijke teach a garment and emergency device as desired above in claims 1, 4 and 20. However, Abdulaziz and Koninklijke fail to teach the supervisor and communication unit comprised by an expansion electronic board comprising a navigation system reception antenna and a receiver and transmitter radio device, and the cellular phone. 

	In regard to claim 5, Spencer teaches the supervisor and communication unit further comprises for aiding communication between the cellular phone and the electronic processing unit and the sensors an expansion electronic board with a navigation system reception antenna (GPS) (identifier 50) and a radio device (identifier 48), and the cellular phone (figure 2, Identifier 50).


In regard to claim 6, the combined references teach the radio device (Spencer: identifier 48) comprises a wireless communication interface for connecting to the cellular phone (Spencer: identifiers 44 and 52; paragraph 0035).

In regard to claim 9, the combined references teach the navigation system reception antenna comprises a GPS device (Spencer: identifier 50; paragraph 0035-0037).

In regard to claim 10, the combined references teach the expansion electronic board (GPS) (Spencer: 50) is directly connected or mounted on the electronic processing unit (Spencer: figure 2; identifier 24).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdulaziz and Koninklijke and in further view of Kim (US 2006/0143775).
Abdulaziz and Koninklijke teach a garment and emergency device as described above in claim 1, 4 and 20. However, Abdulaziz and Koninklijke fail to teach a pocket sized for accommodating the cellular phone or a smartphone.

It would have been obvious before the effective filing date of the invention to one having ordinary skill in the art to have provided the garment of Abdulaziz and Koninklijke with the pocket sized for accommodating the cellular phone or a smartphone of Kim, since the garment of Abdulaziz and Koninklijke provided with a cellular phone sized pocket would provide a means to removable and securely retain the cellular phone on the sensor belt.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732